—Judgment, Supreme Court, New York County (Carol Huff, J.), entered September 19, 1994, which, in this proceeding brought pursuant to CPLR article 78 challenging the determination of respondent State Insurance Fund to assess a Workers’ Compensation premium in connection with certain performers and technicians, denied the petition and dismissed the matter, unanimously affirmed, without costs.
The record reveals no basis to interfere with the respondent State Insurance Fund’s determination as to the amount of premiums. Concur—Rosenberger, J. P., Ellerin, Rubin, Asch and Nardelli, JJ.